240 S.E.2d 451 (1978)
STATE of North Carolina
v.
George Eugene SCHULTZ.
No. 120.
Supreme Court of North Carolina.
January 24, 1978.
*453 Rufus L. Edmisten, Atty. Gen., by Patricia B. Hodulik, Associate Atty., Raleigh, for the State.
Max O. Cogburn, Jr., Asheville, for defendant.
LAKE, Justice.
The defendant's assignment of error directed to the charge of the court is without merit. Standing alone, the paragraph to which he excepts is not a model of clarity and, perhaps, the jury might have concluded therefrom that if it found, from the evidence and beyond a reasonable doubt, *454 that on either of the times in question the defendant, acting alone or with his alleged associates, took and carried away the property of the cemetery without authority and with the requisite intent, and such property was worth more than $200.00, it should return a verdict of guilty of felonious larceny in all three cases. However, portions of a charge to the jury must be read contextually. State v. McWilliams, 277 N.C. 680, 178 S.E.2d 476 (1971); State v. Lee, 277 N.C. 205, 214, 176 S.E.2d 765 (1970).
The entire charge was relatively short. Immediately after the paragraph to which the defendant excepts, the court said:
"Now in this case you may return one of two verdicts in each case. You may return a verdict of guilty of felonious larceny or not guilty with respect to each of the three cases, which, as I told you earlier, you will consider as separate and distinct cases."
At the outset of the charge, the court said:
"Now, ladies and gentlemen of the jury, each bill of indictment charges a separate and distinct offense. You must decide upon each bill of indictment separately on the evidence and the law applicable to it uninfluenced by your decision as to any other bill of indictment. The defendant may be convicted or acquitted on any or all of the offenses charged. Your finding as to each charge must be stated in a separate verdict."
In at least two other portions of this brief charge, the court clearly stated that the State must prove beyond a reasonable doubt the elements of felonious larceny "in each case" and that the jury must consider the evidence of the defendant's possession of the stolen urns or vases, soon after they were stolen and under circumstances such as to make it unlikely that he obtained possession of them honestly, in deciding whether or not the defendant is "guilty of larceny in any of these cases."
The defendant is correct in saying that when, in his charge to the jury, the trial judge makes conflicting statements of law, one correct and the other incorrect, a new trial must be granted since the jury cannot be expected to know which of the two conflicting instructions is correct and it cannot be determined which of the instructions it followed. State v. Harris, 289 N.C. 275, 221 S.E.2d 343 (1976). This well established rule has no application to this case, however, since here the complaint is not of two inconsistent statements of the law but is simply that in one portion of the charge the court did not state with clarity that the three separate cases must be determined separately by the jury. That confusion, assuming it to exist, was completely clarified in the other portions of the charge. We agree with the majority of the Court of Appeals that it is inconceivable that the jury was confused as to the necessity for its separate consideration and determination of the three charges against the defendant in this case.
The defendant's motion for judgment of nonsuit should have been granted if, as he contends, the evidence is not sufficient to support a verdict of guilty of the offense charged in the indictment. State v. Jackson, 218 N.C. 373, 11 S.E.2d 149 (1940). Each of the indictments upon which he was tried charges him with common law larceny of the "personal property" of the cemetery corporation. The evidence was that the urns or vases, taken by the defendant, were not owned by the cemetery corporation but were the property of the persons who had purchased from it the burial lots, the grave markers and the urns or vases, the cemetery corporation having only the custody of them.
"If the proof shows that the article stolen was not the property of the person alleged in the indictment to be the owner of it, the variance is fatal and a motion for judgment of nonsuit should be allowed." State v. Eppley, 282 N.C. 249, 192 S.E.2d 441 (1972). Accord: State v. Spillars, 280 N.C. 341, 185 S.E.2d 881 (1972); State v. Thompson, 280 N.C. 202, 216, 185 S.E.2d 666 (1972); State v. Brown, 263 N.C. 786, 140 S.E.2d 413 (1965); State v. Law, 227 N.C. 103, 40 S.E.2d 699 (1946). It is, *455 however, sufficient if the person alleged in the indictment to be the owner has a special property interest, such as that of a bailee or a custodian. State v. Hauser, 183 N.C. 769, 111 S.E. 349 (1922); State v. Allen, 103 N.C. 433, 9 S.E. 626 (1889).
Thus, in respect to the ownership of the property taken by the defendant, there was no fatal variance between the indictment and the proof. The defendant does not contend to the contrary. His contention is that the urns or vases were so attached to the realty as to make them part thereof, or chattels real, and, therefore, not a subject of common law larceny and that this variance between the indictments and the proof is fatal.
In State v. Jackson, supra, this Court, speaking through Justice Barnhill, later Chief Justice, said:
"Larceny at common law was confined to `goods and chattels'; it did not extend to land, because land could not be feloniously taken and carried away, except insignificant parcels thereof. State v. Burrows, 33 N.C. 477; 36 C.J., 736, sec. 6. It, as a common law offense, is concerned with personal property only, and its nature has not been altered by the statutes making it larceny to steal things affixed to realty and severed therefrom by the thief. 36 C.J., 736, sec. 6. Therefore, it was not larceny at common law to steal anything adhering to the soil. State v. Burrows, supra; 17 R.C.L. 33." 218 N.C. at 375, 11 S.E.2d at 150.
In the Jackson case, the defendant was indicted for common law larceny of a tombstone. The evidence was that, without the knowledge or consent of the widow of the deceased, whose grave was marked by the tombstone, the defendant went to the cemetery lot and removed the tombstone therefrom, it having been erected at the grave. Holding that there was a fatal variance between the proof and the indictment, this Court said:
"The thought underlying the erection of a tombstone or marker at the grave of a deceased person is that of permanency. Its purpose is to designate the spot where the deceased was buried, to perpetuate his name and to record biographical data as to birth, death, etc. When so erected it becomes a chattel real and is not the subject of the common law crime of larceny." 218 N.C. at 375, 11 S.E.2d at 151.
The Court in the Jackson case held that the motion for judgment of nonsuit should have been allowed with leave to the State to send to the grand jury another bill charging the defendant with violation of G.S. 14-80 or G.S. 14-148. G.S. 14-80 provides:
"If any person, not being the present owner or bona fide claimant thereof, shall wilfully and unlawfully enter upon the lands of another, carrying off or being engaged in carrying off any wood or other kind of property whatsoever, growing or being thereon, the same being the property of the owner of the premises, or under his control, keeping or care, such person shall, if the act be done with felonious intent, be guilty of larceny, and punished as for that offense; and if not done with such intent, he shall be guilty of a misdemeanor." (Emphasis added.)
G.S. 14-148 provides:
"If any person shall, unlawfully and on purpose, remove from its place any monument of marble, stone, brass, wood or other material, erected for the purpose of designating the spot where any dead body is interred, * * * he shall be guilty of a misdemeanor."
Indictments in the present case would not sustain a conviction of the defendant under either of these two statutes since they do not allege certain essential elements of the statutory offenses. Consequently, the defendant's motion for judgment of nonsuit should have been allowed if the urns or vases taken and carried away by him were chattels real or, otherwise, part of the real property.
In our opinion, a brass urn or vase, of the type here involved, is not a "monument * * * erected for the purpose of designating the spot where any dead body is interred" and therefore, its removal, under *456 the circumstances of this case, would not constitute a violation of G.S. 14-148. That statute deals with the removal of a monument in its entirety, not with the defacing thereof or the removal of a part thereof, if such urn be deemed a part of the marker upon which it rests. Thus, the enactment of G.S. 14-148 does not show a legislative intent to remove the theft of such urn or vase from the scope of common law larceny.
It seems clear that the bronze grave markers, upon which the urns or vases here in question rested at the time of the removal by the defendant, were so affixed to the soil as to make them parts of the realty and not subject to common law larceny. While the evidence in the present case is to the effect that such urns or vases are, habitually, sold to the owner of the cemetery lot at the same time as the grave marker, as part of a "package deal," and although they are fastened to the marker by a slight twist so as to make grooves and projections upon the urn or vase fit into prepared slots in the receptacle which is part of the marker, the urn or vase, itself, is not a part of such marker. The marker serves its contemplated purpose whether or not the urn or vase is so affixed. The urn or vase serves its contemplated purpose as a container for flowers or other decorations, whether or not it is so affixed to the marker. The sole purpose of the attachment to the marker appears to be to prevent a casual overturning of the urn or vase by wind or accident. The evidence makes it quite clear that on their several visits to the respective cemeteries, the defendant and his associates removed, within a short space of time, large numbers of these urns or vases. Thus, it is clear that they were quite easily separated from the grave markers. Obviously, when originally put in place, the owner contemplated their remaining so in place. Nevertheless, under all the circumstances, we are constrained to hold that the urns or vases did not become so attached to the grave markers, upon which they rested, as to make them integral parts of such markers and, therefore, real property or chattels real. We think they are clearly distinguishable from the tombstone involved in State v. Jackson, supra, it having been erected at the grave, presumably in the customary manner of a burying of the base thereof in the soil so that the soil, itself, held the stone erect.
We hold, therefore, that the urns or vases, alleged in the indictment and shown by the evidence to have been taken and carried away by the defendant, were personal property at the time of such taking and, therefore, the motion for judgment of nonsuit was properly denied.
NO ERROR.